Memorandum: Special Term properly granted defendant’s motion for summary judgment. Defendant’s proposed expansion of the Greenhouse Food Court was permitted by the clear and unambiguous terms of the lease agreements. Contrary to plaintiff’s contentions, there is nothing in the record which indicates that Special Term considered parol evidence in its resolution of the motion before it. Moreover, there is no merit to plaintiffs’ claim that defendant’s authority to expand or make changes in the Greenhouse area was restricted by the configuration of the area as shown in exhibit B annexed to the lease agreements. (Appeal from order of Supreme Court, Erie County, Joslin, J. —preliminary injunction.) Present — Doerr, J. P., Green, Law-ton and Davis, JJ.